Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “driving instruction unit configured to”, destination setting unit configured to”, “driving control unit configured to”, and  “notification unit configured to” in claims 1-13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama (2016/0091896).
Regarding claim 1: Maruyama discloses a vehicle control device comprising:
an automated driving instruction unit configured to give an instruction to start automated driving in accordance with a vehicle occupant's operation;
a destination setting unit configured to set a destination in accordance with the vehicle occupant's operation (Paragraph 0050);
an automated driving control unit configured to automatically perform vehicle control of at least one of acceleration, deceleration, and steering regarding lane change of a host vehicle as the automated driving, and if the automated driving instruction unit gives the instruction to start the automated driving, cause the host vehicle to travel in the automated driving to the destination that is set by the destination setting unit (Paragraph 0032);
a notification unit configured to notify a vehicle occupant of information (Paragraph 0023 and 0026); and
a control instruction unit configured to give an instruction to perform automated lane change control in which travel control required for movement from a travel lane to a target lane is automatically performed as lane change control performed in the lane change in accordance with the vehicle occupant's operation (Paragraph 0034-0036); and
an execution indication unit configured to indicate a vehicle occupant's intention of performing or not performing the automated lane change control in accordance with the vehicle occupant's operation performed after guidance of the lane change, wherein when the automated driving to the destination that is set by the destination setting unit is performed, if the instruction by the control instruction unit is given, the automated driving control unit is configured to perform the automated lane change control, and if the instruction is not given by the control instruction unit, the automated driving control unit is configured to perform lane change assistance control in which the guidance of the lane change is provided to the vehicle occupant through the notification unit, and when the execution indication unit indicates the 
Regarding claim 2: Maruyama discloses further comprising an approval instruction unit configured to give an instruction expressing vehicle occupant's intention of approving or disapproving the lane change in accordance with the vehicle occupant's operation, wherein the automated lane change control includes first automated lane change control in which after a timing or a position of the lane change is determined, the vehicle occupant is asked whether to change lanes through the notification unit, and if the approval instruction unit gives the instruction expressing the intention of approving the lane change, the travel control required for the movement from the travel lane to the target lane is automatically performed, and second automated lane change control in which after the timing or the position of the lane change is determined, the travel control required for the movement from the travel lane to the target lane is automatically performed regardless of the instruction by the approval instruction unit (Paragraph 0023, 0026, 0054-0055 and 0058-0059).
Regarding claim 3: Maruyama discloses a vehicle control device comprising:
an automated driving instruction unit configured to give an instruction to start automated driving in accordance with a vehicle occupant's operation (Paragraph 0032-0036);
a destination setting unit configured to set a destination in accordance with the vehicle occupant's operation; an automated driving control unit configured to automatically perform vehicle control of at least one of acceleration, deceleration, and steering regarding lane change of a host vehicle as the automated driving, and if the automated driving instruction unit gives the instruction to start the automated driving, cause the host vehicle to travel in the automated driving to the destination that is set by the destination setting unit (Paragraph 0032 and 0050); 
a notification unit configured to notify a vehicle occupant of information (Paragraph 0023 and 0026);
a control instruction unit configured to give an instruction to perform automated lane change control in which travel control required for movement from a travel lane to a target lane is automatically performed as lane change control performed in the lane change in accordance with the vehicle occupant's operation (Paragraph 0032-0036); and
a behavior detection unit configured to detect behavior of the host vehicle, wherein when the automated driving to the destination that is set by the destination setting unit is performed, if the instruction by the control instruction unit is given, the automated driving control unit is configured to perform the automated lane change control, and if the instruction is not given by the control instruction unit, the automated driving control unit is configured to perform lane change assistance control in which guidance of the lane change is provided to the vehicle occupant through the notification unit, and when the automated driving instruction unit gives the instruction to start the automated driving, if the behavior of the host vehicle detected by the behavior detection unit satisfies a predetermined condition (Vmin V - V1 Vmax), the automated driving control unit is configured to set an automated driving state where the automated lane change control is performed, and if the behavior of the host vehicle detected by the behavior detection unit does not satisfy the predetermined condition, the automated driving control unit is configured to set the automated driving state where the lane change assistance control is performed (Paragraph 0032-0036, 0050, 0054-0055).
Regarding claim 4: Maruyama discloses a vehicle control device comprising:
an automated driving instruction unit configured to give an instruction to start automated driving in accordance with a vehicle occupant's operation (Paragraph 0032-0036);
a destination setting unit configured to set a destination in accordance with the vehicle occupant's operation (Paragraph 0032 and 0050);
an automated driving control unit configured to automatically perform vehicle control of at least one of acceleration, deceleration, and steering regarding lane change of a host vehicle as the automated driving, and if the automated driving instruction unit gives the instruction to start the automated driving, cause the host vehicle to travel in the automated driving to the destination that is set by the destination setting unit (Paragraph 0029-0032);
a notification unit configured to notify a vehicle occupant of information (Paragraph 0023 and 0026);
a control instruction unit configured to give an instruction to perform automated lane change control in which travel control required for movement from a travel lane to a target lane is automatically performed as lane change control performed in the lane change in accordance with the vehicle occupant's operation (Paragraph 0032-0036 and 0050); and 
an external environment detection unit configured to detect a travel environment around the host vehicle, wherein when the automated driving to the destination that is set by the destination setting unit is performed, if the instruction by the control instruction unit is given, the automated driving control unit is configured to perform the automated lane change control, and if the instruction is not given by the control instruction unit , the automated driving control unit is configured to perform lane change assistance control in which guidance of the lane change is provided to the vehicle occupant through the notification unit, and when the automated driving instruction unit gives the instruction to start the automated driving, if the travel environment detected by the external environment detection unit satisfies a predetermined condition, the automated driving control unit is configured to set an automated driving state where the automated lane change control is performed, and if the travel 
Regarding claim 5: Maruyama discloses  comprising a cancel instruction unit configured to give an instruction expressing vehicle occupant's intention of canceling the automated lane change control in accordance with the vehicle occupant's operation, wherein if the cancel instruction unit gives the instruction expressing the intention of canceling the automated lane change control in the automated lane change control, the automated driving control unit is configured to change the automated driving state from the automated driving state where the automated lane change control is performed to the automated driving state where the lane change assistance control is performed (Paragraph 0030-0033).
Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/Primary Examiner, Art Unit 3668